Citation Nr: 1630311	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  06-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a disorder of the digestive system, to include residuals of a duodenal ulcer, gastroesophageal reflux disease (GERD), and gastritis, all as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this claim in June 2009. 

Previously, including when this case was before the Board in June 2009, the issues on appeal have been characterized as (1) entitlement to service connection for anxiety neurosis, and (2) entitlement to service connection for duodenal ulcer.  However, medical evidence obtained during the processing of the Board's June 2009 remand has identified multiple diagnoses responsible for the Veteran's psychiatric symptoms and has identified multiple diagnoses responsible for the Veteran's digestive system symptoms pertinent to the claims on appeal.  The Board has recharacterized the issues to reflect the scope of the Veteran's claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a disorder of the digestive system is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder was caused by his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis

The Veteran seeks to establish entitlement to service connection for an acquired psychiatric disorder.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  The list of defined chronic diseases includes psychosis, but not other psychiatric disorders such as anxiety disorder or posttraumatic stress disorder (PTSD).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran claims that in-service experiences involving his participation in the 1961 Berlin Crisis caused him to experience anxiety/stress, and that he suffered a "breakdown" within days of separation from service.  The Veteran has described, including in his June 2004 notice of disagreement, that in August 1961 he was stationed in Mannheim, Germany and participated in a significant movement of U.S. forces that "crossed the 110 miles (Check Point) occupied by the Russians" in circumstances featuring the expectation of "an inevitable war between Russia and the U.S.A."  The Board notes that the Veteran's service records corroborate that he served in Berlin during the 1961 Berlin Crisis as described, including as indicated in the Veteran's DD Form 214 and additional documentation.

The Veteran described that "nobody knew when the war was going to start."  The Veteran contends that his experience in "the maneuvers from Mannheim to Berlin" and spending "106 days in this city" surrounded by Russian forces with the expectation of war "caused the nervous brea[]kdown."

The Veteran further explains, including in the June 2004 notice of disagreement, that he suffered a "nervous breakdown ... in July 1962[] when I was on my way to work in the subway in New York city heading to 120 Wall St. a few days after my discharge from the Armed Forces...."  The Veteran describes that "[t]he illness forced me to make the decision of returning to Quito-Ecuador," and that "because of my medical treatment I was unable to return to the U.S.A. and I had to stay in Quito."

The Veteran has submitted a March 2003 statement from "Dr. Lauro Escobar V, Physician - Psychiatrist" (with English translation of the statement filed in the record under a May 2003 date) that describes details of the Veteran's psychiatric treatment from August of 1962 until early 1968 in Ecuador.  Dr. Escobar's statement explains that the Veteran was "diagnosed with anxiety neurosis," that "[h]e was issued a prescription for Librium in August of 1962 .... 25 mg tablet to be taken twice a day."  Dr. Escobar further describes that the Veteran "needed to undergo narcoanalysis sessions from August 1962 until October of that year (intravenous injections of 0.50 mg of amobarbitol sodium in 10 cc of distilled water)."  Dr. Escobar recounts that "[e]ight sessions were conducted in that period of time," and that the "sessions were successful at controlling his acute anxiety episodes."  Dr. Escobar describes that following the initial treatment, the Veteran was "issued a prescription of Valium in January 1963 .... one 10 mg coated tablet to be taken two or three times per day," and "one psychotherapy session was conducted every fifteen days."  Dr. Escobar notes that "[t]his treatment regimen was followed until the beginning of 1968."

The Veteran has also submitted a November 2009 statement of a more recent treating psychiatrist, Dr. Bolivar Garces Agila.  This statement confirms that the Veteran "has been my patient for the past three years presenting a picture of anxiety (CIE-10) F 41.1 ... treated with psychotherapy [and medications]...."  (The Board takes judicial notice of the fact that the International Classification of Diseases code for Generalized Anxiety Disorder is F41.1.)

In accordance with the directives of the Board's June 2009 remand, a psychiatric examination for VA compensation and pension services was arranged for the Veteran in Ecuador in November 2014 (with the translation of the report filed under a December 2014 date).  Notably, the resulting November 2014 Disability Benefits Questionnaire (DBQ) was completed by the Veteran's treating psychiatrist who authored the November 2009 medical statement of record.  The November 2014 DBQ indicates that the Veteran is diagnosed with PTSD (including by indicating "ICD Code: F43.1." corresponding to PTSD under the International Classification of Diseases).  The examiner noted that the diagnosis resulted in "labor absence because of anxiety," and that the Veteran "has been prescribed anti-anxiety medications permanently," in addition to identifying a set of associated symptoms.

Because the November 2014 psychiatric examination report did not provide an opinion addressing the question of whether the Veteran's current acquired psychiatric disorder is etiologically linked to his active duty military service, the RO forwarded the claims-file to a VA psychologist and requested an attempt to provide the sought medical nexus opinion.  The resulting February 2015 VA medical opinion describes some difficulty in providing an informed opinion regarding the Veteran's psychiatric disorder on the basis of the available information and without the opportunity to directly examine/interview the Veteran: "The [November 2014] report may have diagnosed a trauma disorder but there is no supporting background information regarding the onset, course, duration, or review of symptoms.  The Veteran's military stressor was not documented/detailed on the report.  The C&P Initial PTSD DBQ template was not used."

The February 2015 VA opinion provider found that "there is no evidence of a mental health or psychiatric condition that began during the military or shortly after the military."  The VA opinion provider discusses the report of Dr. Escobar that details years of psychiatric treatment beginning shortly following the Veteran's separation from service, but the VA opinion provider discounts the evidence because "[t]he evidence appears retrospective in this writer's opinion."  The February 2015 VA opinion further finds that there is "no evidence that the Veteran's psychiatric condition was chronically experienced from 1968 (per his retrospectively documented treatment reports) until now."

The February 2015 VA opinion concludes that it is unlikely that the Veteran's current psychiatric disorder is etiologically linked to his military service.  However, the Board notes that the rationale for this conclusion includes (1) a discussion of the inadequate amount of information available from the November 2014 examination for compensation and pension purposes that was intended to satisfy VA's duty to assist the Veteran in the development of medical evidence, (2) the February 2015 opinion provider's doubts regarding the findings recorded by the November 2014 examiner, and (3) the February 2015 opinion provider's doubts regarding Dr. Escobar's report of pertinent treatment in the 1960s and the Veteran's own account of his mental health history.

The Board is mindful of the problem raised by the VA opinion provider identifying unresolved inadequacies in the November 2014 examination that was intended by VA to satisfy the duty to assist the Veteran.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also recognizes that the circumstances in this case (featuring the fact that the Veteran lives in a foreign country) has made timely arrangement of VA examinations and development of medical evidence unusually challenging (such that completion of the development directed in the Board's prior remand delayed appellate review by approximately seven years).  With attention to these concerns, the Board has carefully and sympathetically considered the available evidence of record and determined that further development is not necessary as reasonable doubt may now be resolved in the Veteran's favor to conclude that the criteria for entitlement to service connection for an acquired psychiatric disorder have been met in this case.

The Board finds that the evidence of record sufficiently establishes that the Veteran has a current diagnosis of an acquired psychiatric disorder during the pendency of the claim on appeal.  The Board recognizes that there is some confusion or conflicting indications regarding the precise diagnosis involved.  However, the Board finds that the evidence currently of record reasonably establishes that the Veteran has a current diagnosis of an acquired psychiatric disorder such that this requirement for establishing entitlement to service connection is met.

Resolving reasonable doubt in the Veteran's favor, the Board further finds that the Veteran's current acquired psychiatric disorder is linked to his military service.  The evidence (including the Veteran's service records, such as his DD Form 214) corroborates the Veteran's testimony that he served in Berlin during the 1961 Berlin Crisis.  The Board takes judicial notice of the fact that the 1961 Berlin Crisis featured U.S. servicemen in Berlin confronted with adjacent Russian forces and anticipation of imminent warfare (consistent with the Veteran's description of his experience).  The Board finds that the evidence from Dr. Escobar, indicating that the Veteran received significant psychiatric treatment to stabilize his anxiety neurosis approximately two months after his separation from military service, reasonably corroborates the Veteran's testimony indicating that he suffered a mental health breakdown shortly following separation from service.

The evidence is not unequivocally clear in this case, but the Board finds that the emergence of the mental health symptomatology and a pertinent diagnosis so soon following service suggests that the psychiatric pathology was present during or related to the time of the Veteran's active duty service.  The Board acknowledges that there is contrary evidence on this point, such as (1) the absence of any mental health concerns noted in the Veteran's service treatment records (STRs) and (2) the negative etiology opinion presented by the February 2015 VA opinion.  The Board finds that the negative February 2015 VA opinion is based in part upon the limitations of the examination VA was able to arrange for the Veteran in this case as well as the February 2015 opinion provider's doubts regarding the validity of the evidence from Dr. Escobar and the Veteran's lay testimony recalling events of the 1960s.  Because the Board does not find a compelling reason to reject the evidence concerning the pertinent events of the 1960s, the Board shall not rely upon the February 2015 VA provider's conclusions that are partly based upon the rejection of such evidence.

Otherwise, with consideration of the Veteran's STRs (showing no mental health concerns documented during service) and the evidence from Dr. Escobar and the Veteran's lay statements (indicating mentally stressful circumstances of service and the presence of a significant psychiatric disorder shortly following service), the Board finds that reasonable doubt may be resolved in the Veteran's favor with regard to the suggestion that the acquired psychiatric disorder shown shortly following service was etiologically related to the Veteran's service.  The Board notes that there is no suggestion in this case that the psychiatric disorder diagnosed shortly following separation from service had its onset at any time prior to the Veteran's service, and the veteran is  presumed to have been in sound health upon entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, the Board's analysis considers that the Veteran's psychiatric disorder that was diagnosed so shortly following service had its earliest onset either during service or during the relatively short time between service and the earliest diagnosis.  The evidence in this case does not suggest any identifiable post-service causation of the psychiatric disorder.  The Board finds that the evidence, with resolution of reasonable doubt in the Veteran's favor, leads the Board to conclude that the acquired psychiatric disorder was etiologically linked to the period of active duty service.

Finally, noting that the Veteran's diagnosis in August 1962 is indicated to have been "anxiety neurosis" and a similar diagnosis of generalized anxiety disorder was confirmed in the November 2009 statement (during the pendency of this claim) from the Veteran's treating psychologist, the Board finds that the evidence sufficiently indicates that the Veteran's current psychiatric disorder is linked to the disorder diagnosed shortly following his military service and found to be related to his service.

The evidence in this case is not entirely clear or unequivocal.  However, with consideration of the Veteran's credible lay statements and the medical evidence of record, the Board finds that reasonable doubt may be resolved to conclude that the Veteran has a current acquired psychiatric disorder (involving a chronic anxiety disorder) that is etiologically linked to his active duty military service.  The Board finds that service connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran seeks to establish entitlement to service connection for symptoms he associated with a duodenal ulcer, with evidence now indicating multiple diagnoses of the digestive system to which the Veteran's symptoms are medically attributable.  The Veteran does not contend that the claimed disability had onset during service.  The Veteran contends that that the claimed duodenal ulcer/disability of the digestive system is a consequence of his chronic acquired psychiatric disability, for which entitlement to service connection has been established by this Board decision (discussed above).

The Veteran has submitted evidence documenting that he underwent medical treatment for a duodenal ulcer with surgical intervention in 1981, including as documented in a March 2003 certificate from the Carlos Andrade Marin Hospital (with the English language translation of this record filed under a date in May 2003).  The Veteran has described earlier difficulties with an ulcer pathology dating back to July 1972, but no earlier.  The Veteran has explained that records of the treatment prior to 1981 are unavailable and that at least one pertinent treatment provider has been out of business since 1991 (including as explained in the Veteran's May 2003 statement accompanying his claim for benefits).

During the pendency of this claim, an April 2004 statement (with English language translation of this record filed under a date in June 2004) from the Veteran's treating physician indicates that the Veteran had a diagnosis of "gastritis caused by helicobacter pylori, and biliary digestive reflux treated with piloroplasty [sic] several years ago."

In accordance with the directives of the Board's June 2009 remand, a medical examination was arranged by VA in connection with this claim in October and November 2014 (with English language translation of the reports filed under a date in December 2014).  This examination resulted in two examination reports.  The "Esophageal Conditions" report from this examination shows a diagnosis of "GERD" and references October 2014 diagnostic testing confirming "gastritis - reflux []esophagitis."  The "Stomach and Duodenal Conditions" report shows that the Veteran was diagnosed with "gastritis," and not an active duodenal ulcer nor any active helicobacter pylori infection.  This report indicates that diagnostic testing performed in October 2014 revealed "light gastritis" and that the Veteran was "H pylori negative."  The report notes a "negative gastric biopsy."

Additionally, an October 2014 medical report (with the English language translation of this record filed with other records under a date in December 2014) is of record showing medical diagnoses of "inflammatory slight gastropathy" and "reflux esophagitis."

Because the October/November digestive system examination reports did not provide an opinion addressing the question of whether any of the Veteran's current digestive system diagnoses may be etiologically linked to his active duty military service, the RO forwarded the claims file to a VA physician and requested an attempt to provide the sought medical nexus opinion.  The resulting December 2014 VA medical opinion is presented in two parts, the first concerning "Esophageal Conditions," and the other concerning "Stomach and Duodenal Conditions."  The VA opinion provider noted that review of the record supported esophageal diagnoses of "GERD" from 2004, "Hernia hiatal" from 2004, and "Reflux esophagitis" from 2004.  The VA opinion provider presents an opinion addressing whether the GERD has been caused or aggravated by the Veteran's mental health disorder, and the explanation for the opinion appears to reasonably contemplate the diagnoses of hiatal hernia and reflux esophagitis associated with the GERD.

The VA opinion provider separately noted that review of the record supported stomach/duodenal diagnoses of "Duodenal ulcer" from 1981, "Status post vagotomy with pyloroplasty" from 1981, "Helicobacter pylori" from 2004, and "Chronic Gastritis" from 2004.  The December 2014 VA medical opinion presents a specific and explained medical conclusion that the Veteran's duodenal ulcer (attributed to H. Pylori and treated with the pyroplasty) is unlikely to have been caused or to have been permanently aggravated in severity by the Veteran's psychiatric disorder.  However, the December 2014 VA medical opinion directs attention to the facts that the gastritis diagnosis is (1) distinct from the others, and (2) is pertinent to the Veteran's symptoms at issue; the VA medical opinion does not present a medical opinion addressing the whether the distinct and pertinent gastritis pathology may have been caused or aggravated by the Veteran's service-connected mental health disorder.

The VA opinion provider's rationales for resolving the other etiological questions do not apply to the facts of the Veteran's gastritis diagnosis.  In this regard, it is important to note that the VA opinion provider explained that the duodenal ulcer diagnosis was most likely caused by H. Pylori infection and was unlikely to have been aggravated by a mental health disorder because the duodenal ulcer had resolved without recurrence following successful treatment eliminating the H. Pylori infection.  The Board notes that the Veteran's gastritis diagnosis, unlike the duodenal ulcer diagnosis, has been recently confirmed as an active diagnosis during October 2014 diagnostic testing and in the November 2014 medical examination reports.  Unlike the duodenal ulcer diagnosis, the gastritis pathology has persisted after the elimination of the Veteran's H. Pylori infection.  The VA opinion provider later directs attention to the fact that: "In 2004, Veteran was diagnosed with gastritis.  While both gastritis and duodenal ulcers can be associated with H. Pylori infection, gastritis is a medical condition distinct from ulcers both endoscopically and histologically."  Accordingly, the Board is unable to read the VA opinion provider's discussion of the etiology of the duodenal ulcer as resolving the pertinent etiological questions raised in this case regarding the ongoing distinct diagnosis of gastritis.

The need for an opinion addressing gastritis is made clear, in part, from the December 2014 VA opinion's own remarks explaining that the gastritis diagnosis is pertinent to the Veteran's symptom complaints at issue in this appeal.  The VA opinion provider states: "there is significant overlap in symptomatology of GERD and gastritis, making it difficult to assess if GERD is the cause of his currently reported symptoms."

To summarize, although the Veteran has been afforded a VA medical opinion to address the medical etiology questions raised in this case, the December 2014 VA medical opinion of record does not address the etiology of the gastritis diagnosis, despite directing attention to the gastritis diagnosis as potentially pertinent to the Veteran's symptom complaints at issue.  The rationale presented to resolve the etiology of other pertinent diagnoses does not apply to the facts of the Veteran's history of gastritis in this case.  The Board is thus unable to find that the December 2014 VA medical opinion permits adequately informed appellate review regarding the etiological questions concerning the gastritis diagnosis.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, 21 Vet. App. at 311.

Accordingly, the Board finds that a remand is necessary to obtain completion or clarification of the December 2014 VA medical opinion.  (The Board recognizes that there have previously been significant difficulties in arranging adequate and timely medical examination of the Veteran due to his residence in a foreign country, and the Board seeks to avoid undue delay is resolution of the case.  The clarification sought by the Board at this time requires only that the December 2014 VA opinion provider in Houston (or another qualified VA medical professional) supplement the previous opinion without the need for personal examination of the Veteran.)

Finally, the Board's June 2009 remand noted that the Veteran had not received appropriate notice as to the claim of secondary service connection.  The Board directed corrective action, and a new notice letter was sent to the Veteran in August 2009.  Unfortunately, the August 2009 letter erroneously indicated to the Veteran that the April 2004 rating decision (that is on appeal in this case) had become final and that "for us to reopen your claim, we need new and material evidence."  The Veteran is hereby notified that the April 2004 rating decision (sent to the Veteran in May 2004) denying service connection for a disorder of the digestive system has not become final and remains in appellate status.  The RO shall have the opportunity to send appropriately corrected notice during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review the claims file and ensure that all notice obligations have been satisfied.  Specifically, issue appropriate notice on the Veteran's claim of entitlement to service connection for a disorder of the digestive system secondary to an acquired psychiatric disorder, correcting the error in the August 2009 letter that mistakenly characterized the issue on appeal as subject to a prior final denial requiring reopening with new and material evidence.  (The issue remaining on appeal is not subject to a prior final decision and Veteran is not required to reopen the matter with submission of new and material evidence.)

2.  Return the December 2014 VA medical opinion regarding the Veteran's disorders of the digestive system to the VA opinion provider (or another qualified specialist) for additions and clarifications regarding the earlier opinion.

The VA opinion provider should be asked to address the following:

Please provide a medical opinion, supported by a complete rationale, as to whether it is at least as likely as not that the Veteran's diagnosis of gastritis (described in the December 2014 medical opinion as pertinent to the Veteran's symptom complaints, and described as distinct from the other digestive system diagnoses on appeal) has been directly (a) caused or (b) aggravated by service-connected mental health disorder.  In answering this question, please be sure to separately address both (a) whether service-connected mental health disorder caused gastritis, and (b) whether service-connected mental health disorder has permanently aggravated the severity of gastritis.  Please note that a rationale explained in the December 2014 medical opinion indicated that the Veteran's past duodenal ulcer was not aggravated by a mental health disorder because the duodenal ulcer had resolved without recurrence following elimination of the H. Pylori infection, but that this rationale does not appear to apply to the distinct gastritis diagnosis that has persisted well after the elimination of the H. Pylori infection.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, provide to the Veteran and his representative a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


